 

 

Case 2:16-cr-00273-CMR—Doecument 62—Filed SS _page-1of 8 <=
GeeREE BALweeO Tucy a , QAO

_ REG 164 06- OG _
Eee Mon tep mary lt WL7 3-| =
[OOl WILLOW Steve,

MosTqoMbey , AL |
BlIVR | _ __lI

 

D&A JDuwoage STEvGGeer,
THe Fiest Positive Tést

OF AW NMA AT FCC Mowrapminy Tas Tust Bseu

— CONEIQAMEO. UN FokTUWATELY “ds Tw MAI \S Housdd

(IN MY De@miTORY AW) WS HnvG Now BEB OFFICiAcKYy _
QU ARASTINEO.
T Am ASKING YouTo PLEASE Govt MY
(MotieoN So THAT T Can BE IN THe Sater of MY

 

CARINOT Contain Des DEADLLY Viegus AnD Witt NO
— "Soaiar O1stancime”, CoRReton of FLEAS W077 WEACING
— MASCS AND OUTSI0G LDwmetes Fidom AUN 0 THe Conwtdy
Beinc QuA@aTineo (IN OUZ Buidoine® Has MACE THE
Stu atieN IN FOC MonTGenGQY UNTEWARBLE ,
AS TL Aww Sand iW MY Motion fe COMPAass iow7E
Legos THe LAC OF RéSourcdS tone AT FPO Mon Teniny
te Covet \S Ev oEnT WE Do NoT Have Ond SinttutAZ DoCweh
FOR Fivd Hunvesoanmares , LC PRAY The You arTNUJOne
Bug E STIUGEL Ano Purse PoSiTWJBLy ON MY MOTION ; So “THAT _
a MAY steve The Rest OF MY SEw7evise (NN THe SAFETY OF
Home Conf&imeEmeT Awo THe Leute € CALE OF MY Famidf,

 

   

CE BARNARD
UNITED STATES DISTAICT COUR __
Case 2:16-cr-00273-CMR Document 62 Filed 08/04/20 —-Page-2-of8

Oistaict OF PEVNSYWANIA |
Ewéeteean osTeict  _

 

(| Unite States OF AMER

| Pemisti ery a a en
N | CORKS WO, DPAER! I6CK 0002713 -OOV
EceohGe _ BMmOeNAe2O _ 7
| OGFENDANT , _ _

{| Motion For ComPnceionaTé Cacasé |
REOULTION IN S3NTENCE PURSUANT “TO

\ 1B uk.c,  BSBACIAYA) ono \Sus-c.
| g Aa0 C9) ————_————————

6 “Comes Now, The DeeeIDANTy renege BAeNAed Feosé, _

Te  Cchemet ‘bkeawo mart . Geobe: Baanado SEMA Date ed
“Resese (N RESPOnKE “TO Tid COWVOA NA UIGUS , THIS — Motion

e Mant On Td Grouwp Ther t UNDE _ Feta bay
18 U-S.0,% 36%2a(C)C1) (A), A SONTENCING Couey, OW
| Motion OF THe DikectoZe ot THe Burtau of PAiSeWS , MAY
Reouce THs TSRAM OF Twleasow MST OF AW FGMArG
Stat e60 UNDZA THe ComPeblensiue Chime Cotto ACT
(OF \AB4, ThE Breton OF PRiSawsS USES (S@ u.g.c.¥ 258a
—()@)@) IN PAOLA 2iM EXTZAOLOINALMY OQ
Cone ing CiLLUmsemares Which Coucg NET _ ReadoVABY
wre Been Roasten BY_ THe Couet AT Tt Tits Tims OF
_ Seurtencinee. Pow twStawls “Tet Cou\o- 14 ViRus PWD
_ SuessQuent_ Wwoalo Wink Panoemic. .

 
|| STA(LEWGN | Or tyre UrTe to ____
Case 2:16-cr-00273-CMR Document 62 Filed 08/047Z0 Page S 308

| A. sie er Will a Ten T OGFENDANT _ Baauneo is

Bs 4 lowic CARE 2 LOGE SNMete wrt PE EXISTIVG

{|Diserses. O€ _LryvEere DISEASE , HN GeaTEeNsio Awd AC

“Remo LoRin Oiso206@ . ALL Tete o¢ TrHese Chroste _

TLULNESES ARE ON THE COC CCewthS Pod 1860ss Apwrebo.)
DiwwEsssS SUSChOTI RLS To Sow And Trcateiso Risics

|
LI
|

| Te THe Covio- 14 Veus.,
2 DECaNOANT “BARNALO thas eo brenhs10 Pre REMGaIES

1 Possi@rG Wit MNS Wares , Warts wood Crow 221120 ),

| ‘Awo lis SURROGETES. DEFENDANT BAQmAOD HAs SENT

Numerous Crectaonic GMeiLs CSee Extti Bits ) Awe aoe

\ Coe-ouctS ASWnee Ro ComPasiutatS REreAs® Ao wirt—

H ome Contnewent, this Case MANAGE MS. SLe0GE ls G5EN

al PRetvt Epon wWedle Tete Cast wo WES. SHE Oio 2EKP2u0 _

H However iT No CESPovS6. DbFEwOAar1 BARN ALO THON

| Paesued ane Rieltts BY, a Ms. SLE0EE's | ae:

|
|
7

“ Baanneb " Conrunzrt tab. THE a Passeaeee tact ue, / DUNBAR. =

HAS CesPons& Was Te “SE Youn cast MAVAtRIL (MS. Sueded);
wito btu) HAS BEN UN Ae Labs , Un BesvonsSivG AVD
Evesive, R&R F WOULd QoncNO THiS BOwRARLE CoueT
THAT OC PasdasT Wanvard RAS Bsa O@rido He ComMascwowats
Ptrense By THe WARE ANO WAS simp Looting Fon
Awd30S to MHS PLiguT AW bv BNDANGEELD (MMaTe wie
kts “TLL UNess Gs hha 7 Bee BowpnABa AS RA TLBMEYy-

Rislem “To AN ROUBLSS OuTeomG_ impewuginge Dear (FF Ae
ee went te Contest Tht Coni0-l4 Vieug.

Be LET THe Cere2d Arbo SOW “TRAT_ PaPealomkt “paeware
Mas av AOM LAGE Goucywrionm (téc020 WhiesTt INlahcpa—

AtS0 VER CXS) AND No SneoawT Cepoats IN Tide ___

 

 
Case 2:16-cr-00273-CMR- Document 2 sled 8/94/20 Pa BADE BaLuroo wea. arr
Senved_ OVER So’ fe OF INS SacENee Awd Kyrs BSG 6H

ae MEArsucesS A “Mo OGL FN MATS ‘Tete O8FErVS ANT fh
_| Jara s7E-0 Drie Vnow NN ReMEES HELE AT Pec

| Mow beonBiM ANO 0RAYS “THe Howola@L& Coe Nou
_ Naaawewes And GeAwTS Lm ains Motiew 6 Co pn fers siouATE,

(Crees Ano HOMs ConGinemevT, .

A. OBeENOMT B4ewAarod Bave é monte —nnerte “1S
Net A PAnG@ To THe Sarem of AWM OTe PERSO
ea ~te TAS Community ; " AS PRoW0EO (NS The CECE

| Ops IN THe Titi2@w Cie@curTt, CASTEAN O'\STAICT of

| PEnNSYL UAW IA, UNITED eomasiek UV. LAOS , Cammrt
HH ACTION NO, 04 -GATHL THE CoukeT NOTE LADS) NOT
| UNSLIES PDEESNOANT BARWARO , « HA StkOvsn- REA BI LITATION _
avo Gosg ComOuct WHILG IN custo, “THe Cound? lLooksO _

At THe BSSS(a) Factoads witel+ Atoka THE Couer T2
- _ Consiobe- Fanciers Sua AS The WNATUAZE Pwo, CARCUMETAWIEES

: or Tae Ckralis®?o ObC est , THe WHSt0ey ANO CHARACTER”
NSS OF Tite DORE DAT, Aw Te NOTARAS OF SSLLO4SUESS |
a oe Tete OPIS To A Penson Of Tit? Commant™ AT ___

Lahat Pogeo BY Tt O6fewoAnT '5 P&GASE, LADSONN
| (WAS Found Qurcty OF Con SPitinG To Commit HoABS ACT
! Roaecar Ano Wad Shr7sM20 To DA0 MONTHS OF LIncan chr tion
“ LaOSoms Hae AtSe RE2eUEO Oise PLINALY Tw RATIONS
“ps Soow AGO AS Doel Wittn Ho Roe EEO he CrTAmiow Rov
pb” ONShuetive Grou 0 Bmons7eAnoe ," LAWsen

| Meo Cronos Bwowaten TYPE DS BIABETSS , SOUT _
aon 0 HER Broo PAtG RE. IN Thts Cas& THe “eoveaniniiegt

|
"O10 yorq ZonrtesT MR. LAvSow's “TYPO o> O\ARETES
Come seo With THe Ase Of ConteATctinge Covid- (A Fe Fo2

——_ $$ $—$——$——$

 

EE
Case 2:16-cr-00273-CMR™ Document 62 Filed 08/04/20 PageSof8
|

Him Sansees Tee “ ExTe4ohoiwpny AND ComlSr1NG~
| Rensous Con Gncss LEQURLES To Rt0UCG A Awnw Sanrrive 8.
the UNrteo STATES lovguGl ; EkKPeess 4 tEDe-1TS MA. LAD SoG
use OF AOVERSY OXKTLOMES Fi0M COU =14t_ Wenn Kare
(UN0GL The CatciHtAUL Iv Note 1 (0), " IN o@oga To _
| Const teté | OtRAre0in Ay Awd Com lerrinte Repose “ THe 4
_ Couet must find CD) OTHaa Reason $. A Osten wd
Bye Deter we Tee BoP) tae Gersts i Tee
Decesvac’ COSE Pe Exe Lowery Aw om Guu
Chardon OTIKML THAN, Of IN COMB: mATION Wyth, THe
| Rbesous CeLRiZeo in SusviMisiors (A) sep oneeer(O) .
Hee COURT Cy1BO0 THAT OTHE Pusges Rw NI2RO
| ree Qsle of Teh ComBivweatiod OF COMO—(A WITH _
OIABETES ANDO BY PCO TTeSION , “THE COURT Wwes7 OVW To
Wo THe AAR, CADSN 16 SEYRARS OL AWO SuCFoes
Reon Rory AiLme@-ts, bis Brig 73Ne0 Qisiz@ Fer Apverss_
Overcome oO Obettt |S More Teta “Ex 7a oRowany - AW? —

dé

[Comeerrinerj "iT ys bt CET E PIE Nor AMO URGENT.

- (be “e1uans OlTuse Communit, - Oxgbrte & Bane A - Ai Rt

oFPenoae ANNO NOT bhewing& ee LombuzteYy CUeiLE

Oise pL ARMY Reconn. ML- LC poson) HOO ALS Oo BN RELLSO

lus Tak RES OBA ORuUG ABUSE PRIGNAM BT, For

| Ceosonss Qut Of IAS Cane & 7 Bes WoT PNRAGCLESSSD
[Porewe THE BeqINWING STAGES. ML. LADSON'S WATE
i ca BO Ther THe a ReqTuRn To tive wy) THB
—— He ToLon Awd 745 OWNerL_ oe Ths Heurng @mpannm_
_ Sterr&sp THAT He WAS Whee Co worte Fon Aw Hones T
Line, AS NOTAO RSI The Count Lookso AT THE
(395204) Cart0is AND OeSwe0 THAT Lanse’ Hao Sou _

 

 

 
 

Case 2:16-cr-00273-CMR Document 62 Filed 08/04/20- “‘Page6ofS
| Re ABIL ITATION AND Gp00 Conduct Werle iw CASTOOH. |

a Thee aa He 1S @umitti To. SuPfoetimg  KimscG Th Bo _
Ween: , “Test Faemes wratreo iw Fever OF
ok Rapucten, The Covet 2HucB0 LAOSoN'S $ Bw75UCE
tee Tim Sséewso Gut movies WS, SufSarsno
- (Peeass To Ensuce Ate ContinuGO fPeo@esss TWTHeeuGlt _
fe STABLE, BMP LOY MaNT ANd Communcty OUTesActh, —__
DEEN O Ant GhnARo PLBYS TS COKET Wil Fwd iN _

Tha Same  MAnwwesr _

 

BT Qe Bet te Tive, NATW2S _ Of C Dee OAT.
a | Baewaao’ S CONSTANT 4.0 ComcisTenT P2LAqiLAMm Ing APEXOO int. 7
Tuy OF THIS YoaR WHEN He ComPLeTes Tee Res 0eNnAL __
— ORUG Abuse Pra RAM, Aueust (A® Qo0d0, A CCUG AWD
AL coWtoL. Ca.0 Geen het Entiat ERSRee. Fx\ve Kunoeev | 7
a

|

 

“Tee S6a\-E. ‘Aeonbe Ww iter a, “Press er Seis
_CLUnss | CALERO. PLANNING AWD StTeZss ManaGensutT
“Couksd_ CECENWANUT BACWARO HHS UNIQUBLM PoSronetp Huu _
Sut Fo hk StaMLess TRANSITioN BAU iwo HIS Co Mun Ty
OF SoucTTH AMP I oN , PENN SyeUawihr, 2
Me. UNnove2 THE Fiast StW ACT OF . 20\8 , Rome DeTENTTion -
hs Nols CLa&AZy Quarieyiwe AS “IN arene " STATUS }.
Ta —tesottts 5 Coit aaa WAV GS ONT Peo ns STAT
“lgererne) “where THs _ Arona eneeeaier 18. PROLESS | ood, Be.
TI Capeagets OF G@astin & APSCQUATE RENEE. Ch WERE
— Puesuives AGency CZvyigus Wend SuBdiat The (BeSa/
SGM we- CELlief To UsouG PRETuloics. TEETH UWdUT
Deray aa IN Feror Cesucts IN CATASTROHIC Arctic
{CONSE GIVEN THE PEVAC Ter Nor EFFECTS of Covip— lA

 

 
Case 2:16=-cr- 00273- ‘(CMR Doouns gree Filed Oerogr20 Page 7ofs. —
Somtond S4che PS 0 ean Died BAA NARD | Awo ns |

evens Ovseuss to Heart Como\TionS , Ths Cow
TOUS WANING AY Romin lSTAATIYG Ex idvrustioJd
— Rewuyed: MOT GAVEN “Tits SENSE OF URGENCY BITS |
CASE, TN THe CAST Wilson UU. WILE Ms | OPER Wo,
lee -B447, QoQo U.S. App, LEXIS (6087 Coeur, Tune A,
(Dove) THe, Sietlt CrQeurt Swee7 ASi0s Bop Awl
| GOIOANIMEST Pe ilGuUMes>@rs Tart WHteE INMATES Uav To
; | 4 Ex bens “ Pomimit$7RATIVS KemGOiES YVIOX Tite FRISoW |
Lictieetiow RetonmM Act, THES woud tre REOUIZZO
“ae Cwimats Prawn ee To Poviw wits BY A, (9 Aw
su PRocEss , A AcIICe PRoc Boule QULL EO TiSSleT tt
oe [ Capceat Sry ing “Titat wouro baAve WwAs7So Six Moos,
| L MOST Im Penta, THt® CouaT HELO hae. MCETITIONENS —
“bee CAoVWV\0GD Bi0bwoe THz ite ALB UN CARCBLATBO
_uncen CONODITI OWS POSinl>g A SUBSTAWTI AL Rise. OF _
Soh s haem , THe CoviO-(A Vieus CROs AH -
- — suestensiae. Rise of SMUcuSs Hae LeAWiIVG Te
Pivewme ee ResePi2ZAToaM Pairvkhé , O02 CG&TH. THe
_ Boe DROULnNoWL Gp GEL Th 1 THE ‘freanetn RisizSs ACS
Sie CAT. THE ThAWS MISSIBILITY OF THE COULOTI4 _
Thue. LN ConTDuUNnetio wrThH Osram anry —STYLE oe
- Heusimte Wwihclt Precés Enmarts lortinns Feet of
CAUR C1RER ANDTHE ME0CMM —U4ENELABLE _
 SuBcLAscts tact Risks , PRESaITS A SussTAWTION
{ensie Tener PeTiqien&as Voter BF utero (WET Covi0-lF_

c¢

wo. Ueto veer." ” es A fom To THs s Geosennnne TS
_ OrteN- PAE Cram in OP Posi C&MPASS (aN ATE | (PeLanse_ _
Moves Thar THe BoP 1S AD EQUATEM Meeriniee [NMA sS

 

— |
Case 2:16-cr-00273-CMR Docu

CECI CATR OF SUNS

 

ment 62 Filed 08/04/20 Page-3 b-6t-8

 

 

aa Bkact Cooly op The RoR ee ule ro-tiow! F For | Rewer

 

 

hom Cow wemInty PusuawT “To |S U-s.c.$ BSBALE)A A)

 

 

KixS Bet MAIO, AST ELMss, Toes

LAN +120 , Spates PTDINS Office

 

 

MIicKhkAEL ¢. Lowt _ a
GIS ChestwuTt SiT<2éST , SusTS laSO

 

—_PUELAROELE RIA, FO 14.06 | a

 

ON THIS gar® ¢ DAY OF Tay | 0-0 oO

 

 

ZL Altet To TIS

 

 

 

/[/ 4
Jdtaye ca

 

Cqeekhee BARNAZLO / Pro SS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
